DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20170320298) in view of Li et al. (US 2021/0197520).
Claim 1:	Kang et al. disclose a laminate, the laminate having an insulating area, the insulating area comprising, in order: 
1) a first outer layer of paper comprising aramid material and mica (paragraphs [0020]-[0024]); 
2) an inner layer comprising a felt or paper of inorganic short fibers (paragraphs [0035]-[0027]); and 
3) a second outer layer of paper comprising aramid material and mica  (abstract, paragraphs [0011], [0017], [0044] and Example 2). See also entire document.
Kang et al. do not disclose a periphery seal area, the periphery seal area being void of the inner layer and being formed by adhering the first and second outer layers of paper to one another; wherein the periphery seal area extends around the periphery of the insulating area.
Li et al. in Figure 2 disclose a laminate having an insulating area (201) and a peripheral seal area (204), the periphery seal area being void of the inner layer (201) and being formed by adhering first (202) and second outer layers of paper to one another; wherein the periphery seal area extends around the periphery of the insulating area.

Given that the laminate of the Kang et al. combination is structurally similar to that instantly claimed, the laminate of the Kang et al. combination would obviously be useful as cell-to-cell battery insulation.
One having ordinary skill in the art would have been motivated to make the modification to provide an edge seal that would have been capable of substantially encapsulating the non-woven core layer with any loose fibers therein, thus providing a encapsulated article that would be substantially dust free, or have substantially no fiber shredding.
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Kang et al. further disclose that the first or second outer layer of paper comprises 50 to 70 weight percent uniformly distributed mica (paragraph [0048] discloses that the total mica content in the laminate (in the first and second paper layers) is 60 wt%) and 30 to 50 weight percent aramid material, the aramid material being in the form of floc, fibrid, or mixtures thereof (paragraph [0022], lines 1-3, discloses 50 to 65 wt%).
Claim 3:	The rejection of claim 3 is as set forth above in claim 2 wherein Kang et al further disclose that the first or second outer layer of paper comprises 50 to 60 weight percent uniformly distributed mica (paragraph [0048] discloses that the total mica content in the laminate (in the first and second paper layers) is 60 wt%) and 
Claim 4:	The rejection of claim 4 is as set forth above in claim 2 wherein Kang et al. further disclose that first and second outer layer of paper comprises 50 to 70 weight percent uniformly distributed mica (paragraph [0048] discloses that the total mica content in the laminate (in the first and second paper layers) is 60 wt%)      and 30 to 50 weight percent aramid material, the aramid material being in the form of floc, fibrid, or mixtures thereof (paragraph [0022], lines 1-3, discloses 50 to 65 wt%).
Claim 5:	The rejection of claim 5 is as set forth above in claim 4 wherein Kang et al. further disclose that the first and second outer layer of paper comprises 50 to 60 weight percent uniformly distributed mica (paragraph [0048] discloses that the total mica content in the laminate (in the first and second paper layers) is 60 wt%) and 40 to 50 weight percent aramid material, the aramid material being in the form of floc, fibrid, or mixtures thereof (paragraph [0022], lines 1-3, discloses 50 to 65 wt%).
Claim 6:	The rejection of claim 6 is as set forth above in claim 1.
The Kang et al. combination does not disclose that the felt or paper of inorganic short fibers of the inner layer is an alkaline-earth silicate wool.
However, it would have been within the skill of one having ordinary skill in the art to have modified the inorganic fibers of Kang et al. to comprise an alkaline-earth silicate wool since the Applicants have not disclosed that this particular material 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inorganic short fibers of the Kang et al. combination by incorporating an alkaline-earth silicate wool. 	
One having ordinary skill in the art would have been motivated to make the modification to provide a support layer that would have provided mechanical integrity to the laminate structure and contributed a minimum amount of weight and thickness to the laminate (Kang et al., paragraphs [024] and [0027]).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Kang et al. combination further disclose that the inner layer (core layer of Li et al.) further comprises a binder (Li et al., paragraph [0072]). 
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Kang et al. further discloses that the periphery seal area extends around the entire insulating area but does not disclose that the peripheral seal has a width of 2 to 15 mm.
However, it would have been within the skill of one having ordinary skill in the art to have modified the peripheral Kang et al. to have a width of 2 to 15 mm since the Applicants have not disclosed that this particular width provides any criticality and/or unexpected results and, it appears that the invention would perform equally well with any width so long as the peripheral seal substantially encapsulates the insulating area.

One having ordinary skill in the art would have been motivated to make the modification to provide an edge seal that would have been capable of substantially encapsulating the non-woven core layer with any loose fibers therein, thus providing a encapsulated article that would be substantially dust free, or have substantially no fiber shredding.
Claim 9:	The rejection of claim 9 is as set forth above in claim 9 wherein Kang et al. further discloses that the periphery seal area extends around the entire insulating area but does not disclose that the peripheral seal has a width of 2 to 10 mm.
However, it would have been within the skill of one having ordinary skill in the art to have modified the peripheral Kang et al. to have a width of 2 to 10 mm since the Applicants have not disclosed that this particular width provides any criticality and/or unexpected results and, it appears that the invention would perform equally well with any width so long as the peripheral seal substantially encapsulates the insulating area.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the periphery seal area of Li et al. by incorporating a seal area having a width of 2 to 10 mm.

Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein Kang et al. disclose that the insulating area consists of three layers; the inner layer (support layer) having a first surface and a second surface, the first surface adhered with an adhesive to the first outer layer and the second surface adhered with an adhesive to the second outer layer (paragraph [0044] and [0048]).
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein Li et al. further disclose that the periphery seal area (204) consists of the first and second outer layers adhered to one another with an adhesive (paragraphs [0033]-[0034]).

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729